Citation Nr: 1002209	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  00-20 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic hepatitis to 
include hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to July 1946 
and active duty for training from March 7 to March 21, 1951; 
from June 1, 1952 to June 15, 1952; and from July 25, 1954 to 
August 8, 1954.  He participated in combat during World War 
II.  The Veteran was awarded the Combat Infantry Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the Veteran's claims of 
entitlement to service connection for both chronic vertigo 
and chronic bilateral lower extremity cold injury residuals 
to include peripheral neuropathy; determined that the Veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for chronic hepatitis to include hepatitis 
C; and denied that claim.  In July 2002, the RO determined 
that new and material evidence had been received to reopen 
the Veteran's claim of entitlement to service connection for 
chronic bilateral lower extremity cold injury residuals to 
include peripheral neuropathy; reviewed both that issue and 
the Veteran's entitlement to service connection for chronic 
hepatitis to include hepatitis C on the merits; and denied 
the claims.  In January 2005, the Veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  In April 2005, the Board granted both 
chronic vertigo and chronic bilateral lower extremity cold 
injury residuals to include peripheral neuropathy and 
remanded the issue of service connection for chronic 
hepatitis to include hepatitis C to the RO for additional 
action.  

In September 2009, the Veteran submitted a Motion to Advance 
on the Docket.  In October 2009, the Board granted the 
Veteran's motion.  In November 2009, the Veteran was afforded 
a hearing before the undersigned Acting Veterans Law Judge.  

At the November 2009 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran submitted a claim of 
entitlement to service connection for a chronic bilateral hip 
disorder.  The RO has not had an opportunity to act upon the 
claim.  Therefore, the issue is referred to the RO for action 
as may be appropriate.  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Chronic hepatitis C has been shown to have originated during 
active service.  


CONCLUSION OF LAW

Chronic hepatitis C was incurred during active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim for service connection, the 
Board observes that the VA issued VCAA notices to the Veteran 
in May 2001, March 2007, April 2009, and June 2009 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
September 2001 VCAA notice was issued to the Veteran prior to 
the July 2002 rating decision on the merits.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded both a videoconference hearing and an in-person 
hearing before the undersigned Acting Veterans Law Judge.  
The hearing transcripts are of record.  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to 
chronic hepatitis C.  The Veteran's service personnel records 
reflect that he participated in combat during World War II 
and awarded the Combat Infantryman Badge.  

A June 1997 VA treatment record notes that the Veteran had 
been diagnosed with hepatitis C by a private physician.  An 
October 1997 VA gastroenterology evaluation states that the 
Veteran was diagnosed with hepatitis C.  The VA physician 
opined that the "mode of transmission likely promiscuous 
sexual activity, with a 'lady in California' who had a 
[history] of multiple blood transfusions."  

In his December 1997 claim for service connection, the 
Veteran indicated that he sustained chronic hepatitis C as 
the result of an inservice February 1945 blood transfusion 
received at a battalion aid station in Germany.  

A July 2003 VA Risk Factors For Hepatitis Questionnaire 
indicates that the Veteran reported that he had received a 
1945 blood transfusion and denied all other risk factors.  
At the January 2005 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the Veteran testified 
that he had been wounded in the left leg during combat; 
received a blood transfusion from an Army medic; and was 
subsequently diagnosed with chronic hepatitis C in 1997.  The 
Veteran believed that the only way in which he could have 
contracted hepatis C was through the inservice transfusion.  

A December 2007 written statement from W. Z., M.D., related 
that he had treated the Veteran for several years.  The 
doctor conveyed that:

The patient currently has cirrhosis of 
the liver.  Hepatitis C is a slowly 
progressive disease, typically, 
significant fibrosis (stage III) and 
cirrhosis result with hepatitis C of more 
than 25 to 30 years.  Most common routes 
of acquiring hepatitis C would be 
parenteral route (sic).  For example, 
blood transfusion and injection with 
contaminated needles.  Sexual 
transmission is an uncommon source with 
this disease.  

An August 2009 written statement from Dr. Z., clarifies that: 

In light of [the Veteran's] history of 
prior blood transfusion in 1945, this 
would be the most likely source which 
also fits with the stage of liver 
fibrosis when he had his liver biopsy 
more than 10 years ago.  

An August 2009 written statement from J. A. S., M.D., reports 
that he had treated the Veteran for several years.  The 
doctor opined that:

I have examined the patient's left leg, 
healed shrapnel wound which was not 
sutured and believe that his hepatitis C 
was contracted at that time, due to a 
transfusion.

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran advances that he sustained chronic 
hepatitis C as the result of his combat experiences which 
included being wounded and given a blood transfusion during 
treatment of the wound.  Given the Veteran's award of the 
Combat Infantry Badge, the Board finds the Veteran's 
statements as to his inservice combat-related trauma to be 
consistent with the circumstances, conditions, and hardships 
of his service during the World War II.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are therefore for application.  
However, the statute does not eliminate the need for medical 
nexus evidence.  It merely reduces the evidentiary burden on 
combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. 
Brown, 9 Vet.App. 521, 523-24 (1996).  

While the October 1997 VA gastroenterological evaluation 
conveys that the Veteran's hepatitis C had been transmitted 
sexually, Drs. Z. and S., the Veteran's longstanding private 
physicians, opined that the Veteran's chronic hepatitis C was 
etiologically related to his inservice transfusion given both 
the date of the reported transfusion and the stage of the 
disease at various relevant examination dates.  The Board 
observes that the VA physician did not offer any foundation 
for his conclusion as to the transmission of hepatitis C to 
the Veteran.  Further, the Veteran has repeatedly and 
vehemently denied having any hepatitis C risk factors other 
than for the inservice transfusion.  Given these facts, the 
Board finds that the private physicians' opinions are more 
persuasive than that of the VA physician.  In light of these 
facts and upon resolution of all reasonable doubt in the 
Veteran's favor, the 


Board concludes that service connection is warranted for 
chronic hepatitis C.  38 U.S.C.A. § 1154 (West 2002).  


ORDER

Service connection for chronic hepatitis C is granted.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


